PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_JUD_01_ME_02_FR.txt. 86

OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Je regrette de ne pouvoir être d'accord sur les conclusions et sur
certains considérants de l'arrêt rendu dans l'affaire relative à des
intérêts allemands en Haute-Silésie polonaise, et, particulièrement,
sur les points suivants :

i. — La Cour, par son Arrêt n° 6, rejeta, en ce qui concerne l'affaire
_ dite de l’usine de Chorzéw, l'exception d’incompétence, déclara

la Requête recevable et la retint pour statuer au fond, c’est-à-dire
. pour trancher avant tout la divergence au sujet de l’applicabilité
ou non-applicabilité dans l'espèce des dispositions des articles 6 à 22
du titre III de la Convention de Genève, cette contestation constitu-
ant le seul véritable fond de l'affaire. La compétence de la Cour,
établie par elle conformément à l’article 36 du Statut, se basait
sur l’article 23, alinéa premier, de la Convention de Genève, lequel,
combiné avec les articles 6 à 22 de la même Convention, ainsi
qu'avec les articles 92 et 297 du Traité de Versailles, sert à déter-
miner le sens de la solution à donner au problème ainsi soulevé
par les Parties en cause.

Le mandat conféré par les deux États signataires de la Conven-
tion, loin d’être général et illimité, est, au contraire, spécial et
circonscrit tant au point de vue des faits qu’à celui des règles juri-
diques susceptibles d’être appliquées en vue de la qualification de
ces faits comme leur étant conformes ou non conformes.

Les faits doivent se présenter, dans l'espèce, sous forme d'actes
rentrant dans la catégorie de ceux qui sont d’une manière abstraite
réglementés dans le titre III de la Convention, et être confrontés
avec les règles qui en font partie.

Les faits n'ayant pas la nature indiquée, ainsi que l’application
d’autres règles juridiques, faute d’un commun accord des deux États
constaté dans l’article 23 qui est décisif pour établir les limites du
mandat, semblent être soustraits à l’examen de la Cour. L’affir-
mation d’une seule des Parties, tendant à interpréter dans un sens
plus étendu ces dispositions positives, n’est pas suffisante pour
triompher de la position de l’autre Partie, qui se réclame et s'en
tient au texte strict et décisif concernant le mandat.
87 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Le problème de l’applicabilité des articles 6 à 22 de la Convention
ne peut, semble-t-il, être résolu qu'en tant qu'il soit démontré que
les limites établies par la volonté — réelle ou présumée, mais tou-
jours commune — des Parties aient été observées.

Cela m’ameéne à croire qu’en l'espèce la divergence entre l’Alle-
magne et la Pologne aurait pu et dû être tranchée sans qu'il fût
nécessaire d'examiner en détail et se prononcer péremptoirement
sur la légitimité ou la correction des actes relevés à la barre à charge
de l’une ou de l’autre Partie, pour autant que ces actes aient été
accomplis en dehors du terrain spécial désigné par l’article 23 de la
Convention. La réserve extrême qui me paraît indiquée dans les
circonstances actuelles, se trouve corroborée par trois considérations
suivantes :

a) L'économie de la Convention de Genève consiste en une
division très méthodique des matières et en une distribution
très ingénieuse d’instances internationales, devant lesquelles des
contestations peuvent être portées — instances d'ordre et de
nature des plus différentes, mais rattachées directement, par la
place qu’occupent dans le texte les dispositions les concernant,
aux règles matérielles qu'elles sont appelées à respecter et à faire
respecter ; chacune d’elles reste enfermée dans un compartiment
étanche sans pouvoir étendre, par elle-même, sa juridiction ou sa
compétence sur les sections voisines.

b) Les Parties elles-mêmes ont eu soin, par précaution utile ou
superflue, d’exclure expressément l'intervention d’une juridiction
internationale. Tel est le sens de l’article 2, paragraphe z, de la Con-
vention, qui, sauf exception, faite dans le paragraphe 1, soustrait
à l'examen par une instance internationale, même en cas d’évoca-
tion, la question de savoir si des dispositions (législatives) édictées
par la Pologne sont conformes aux stipulations de l’article premier,
et l’article premier contient, au début et à la fin deson paragraphe I,
deux réserves importantes : « Pour autant que le changement de souve-
raineté n'entraîne pas d autres conséquences, les dispositions juridiques
de fond qui, à la date du transfert dela souveraineté, sont en vigueur
dans la partie polonaise du territoire plébiscité, y resteront en
vigueur pendant quinze ans, avec les modifications qui pourraient
découler du changement de ‘souveraineté. » Les deux réserves citées
servent à expliquer pourquoi la Pologne tenait à mettre à l’abrid’un
contrôle international des mesures législatives de tout ordre liées
au changement de souveraineté,
88 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

c) Un non moindre souci de soustraire à une juridiction interna-
tionale a été mis par la Pologne au sujet de l'interprétation de l'ar-
ticle 256 du Traité de Versailles, comme le témoignent l’article 4
du titre II et l’article 600 de la Convention de Genève, ainsi que
les matériaux concernant la genèse de la Convention, d’où il appert
que le Gouvernement polonais n’a jamais voulu s’engager à suivre
une procédure internationale en cette matière (Cf. Président du Tri-
bunal du Reich, Dr Simons, dans son article intitulé : Les instances
internationales pour le territoire plébiscité de Haute-Silésie. —
Blüiter für Gesetzeskunde 1922, n° 6, p. 538). En présence d’une
volonté contraire aussi nettement exprimée, il est permis de se
demander si l'admission sans raisons impérieuses d’une contesta-
tion au sujet de ces matières réservées à titre de question préalable,
ne servirait peut-être qu’à amener la Pologne, par une voie détour-
née, à subir ce qu'elle n'avait pas voulu bénévolement accepter.

Dans ces circonstances, je puis d'autant moins m'associer à la
méthode adoptée par l’arrêt de s'occuper de la légitimité des actes
sortant du cadre du titre III, que, même dans le cas où leur illégiti-
mité serait démontrée, cela ne dispenserait nullement de revenir
à la question principale ouverte: celle de l’applicabilité des
articles 6 à 22 de la Convention.

2. — Conformément à ce qui a été dit précédemment, le droit
pertinent pour régler l’applicabilité dans l'espèce se trouve confiné
dans les articles 6 à 22 de la Convention de Genève, ainsi que dans
les articles 92 et 297 du Traité de Versailles auxquels l’article 7 se
rattache. Son objet particulier est la liquidation que nous pourrions
appeler «liquidation haute-silésienne » qui ne forme qu’un fragment
de la liquidation dans son sens général, adoptée par le Traité de
Versailles. C’est celui-ci qui en fournit la substance, ainsi que
quelques modalités.

Le titre III de la Convention de Genève ne peut pas être séparé
du tronc auquel il reste attaché. La substance de la liquidation
consiste, pour les États autorisés à l'appliquer par rapport à
l'Allemagne, 1°, dans la faculté de déposséder les ressortissants
allemands, ainsi que les sociétés contrôlées par des ressortissants

_ allemands, de l’objet de leur possession, et cela uniquement en
raison de cette ressortissance ; et, 2°, dans la garantie offerte en
principe aux propriétaires ainsi évincés d'obtenir un équivalent
89 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

ou une indemnité en valeurs libres de toute attache localisée
dans le pays de liquidation. Les modalités se rapportent aux
limites du cercle des personnes exposées à subir la liquidation, à
la désignation des personnes qui payent l'indemnité et à la desti-
nation des sommes en provenant.

Le titre III de la Convention de Genève emprunte au Traité de
Versailles la substance de la liquidation ainsi que la modalité
relative au paiement direct de l'indemnité par l’État cessionnaire
aux mains du propriétaire. Il y ajoute un grand nombre de modali-
tés particulières — notamment en ce qui concerne les personnes
et les objets liquidables, la procédure de liquidation, etc. Loin
de renverser cette institution exorbitante du droit commun, il la
retient en la réduisant à des proportions plus modestes. Mais c’est
à cela que se réduit sa fonction et, particulièrement, celle de
l’article 6, lequel, dans sa première phrase, constituant une modalité
particulière à la Haute-Silésie, indique le cercle restreint des per-
sonnes et des biens soumis au régime de liquidation et qui, dans sa
seconde phrase, met les biens, droits et intérêts des ressortissants
allemands à l’abri de la liquidation accomplie contrairement à ce
régime particulier.

On ne peut, me semble-t-il, voir dans ce nouvel aménagement
dans l’intérieur de l'institution de liquidation — tel qu'il résulte du
texte de l’article 6 —, rien qui soit de nature à avoir opéré le moindre
changement dans le fonctionnement de règles, systèmes et institu-
tions étrangères à la liquidation.

L'effet n’en aurait pas été différent si, dans le titre III, la liqui-
dation, comme le désirait le Gouvernement allemand, avait été
en Haute-Silésie entièrement prohibée.

Au point de vue de la terminologie, il y a à remarquer que, si,
dans le titre ITI, c'est le terme d’« expropriation » qui est de préfé-
rence employé, il n’en reste pas moins certain que cette expropri-
ation emprunte tout son contenu à la liquidation, dont elle n’est
qu’une modalité, et que le choix, comme le démontrent les maté-
riaux concernant la genèse de la Convention de Genève, s’est porté
sur ce terme en vue des indemnités payables au propriétaire, ce qui
rapprochait cette modalité de liquidation à l'institution de l’expro-
priation. Mais la seconde phrase de l’article 6, ainsi que toute la
structure spécifique de l’expropriation réglée dans les articles 7
à 22, sont là pour démontrer que cette expropriation particulière
n’a pu nullement se libérer des liens qui la rattachent par la sub-
go OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

stance de la liquidation au Traité de Versailles. Que l’on se serve du
terme « expropriation liquidatrice » ou « liquidation expropriatrice »,
la chose demeure la méme, les deux termes «expropriation » et
«liquidation » étant 14 pour s’éclairer et pour se conditionner
mutuellement. Ce qui me paraît, au contraire, incompatible avec
les dispositions du titre III de la Convention, c’est de mettre de
côté toute la notion de «liquidation » et, en se servant du terme de
l’«expropriation », de employer dans son sens général, abstraction
faite de ses liens les plus intimes avec la substance méme de la
liquidation.

Si je suis heureux de constater que l’arrét admet que certains
actes, comme l’expropriation pour utilité publique, la liquidation
judiciaire et des actes analogues, ne sont pas affectés par la Conven-
tion, j'ai le regret de ne pas m’associer à l’idée que la Convention
affecte, soit d’autres mesures quelconques, soit celles que le droit
international commun ne permet pas de prendre à l'égard des
étrangers. Quelque digne de tout respect que soit le droit interna-
tional commun, il est certain qu’il n’a pas été incorporé de par la
volonté des Parties dans aucun des articles 6 à 22 de la Convention
et que l’article 23 ne peut lui être d'aucun secours.

3. — Si le régime du titre ITI de la Convention est, comme j'ai
essayé de le démontrer, un régime trés net dans ses contours et
très solide dans ses conséquences, pour autant que celles-ci se tra-
duisent sur le terrain de la juridiction contentieuse, je passe à
l’autre ensemble de faits et de règles juridiques, à l’égard duquel
il s’agit de se prononcer, si le régime du titre III lui est, oui ou non,
applicable et au centre duquel se trouve la loi polonaise du
14 juillet 1920, introduite en Haute-Silésie en 192z. Elle se trouve au
centre, car la mainmise sur l’usine de Chorzéw n'a été opérée que
comme mesure d'exécution de cette loi, et, d'autre part, la loi
elle-même se présente comme une mesure générale d'exécution par
rapport à d’autres droits et obligations d'ordre international, liés
au changement de souveraineté dans les territoires cédés à ia
Pologne par l’Empire d'Allemagne. C’est l'application des articles 2
et 5 de cette loi que la première conclusion allemande cherche
à faire considérer in abstracto comme une mesure de liquidation au
sens des articles 6 et suivants de la Convention de Genève. C’est
encore l'application des mêmes articles par rapport à l’usine de
Chorz6w que la conclusion allemande n° 2, lorsqu'elle parle de
gI OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

l'attitude du Gouvernement polonais vis-à-vis des Sociétés ano-
nymes Oberschlesische Stickstoffwerke et Bayerische Stickstoffwerke,
demande de reconnaitre comme non conforme aux dispositions des
articles 6 et suivants de la Convention de Genève.

Or, entre ces deux régimes divers: succession aux biens du Reich
et liquidation des biens privés, il n’existe nul lien commun. Leurs
fondements juridiques sont différents tout autant que leur structure.
Les partenaires principaux : l'Allemagne, comme Etat cédant, et la:
Pologne, comme État cessionnaire, y sont principalement intéressés
— sans qu'on puisse oublier les Puissances impliquées dans le règle-
ment des réparations. Dans son action, la Pologne poursuit la prise
de possession des biens du Reich qu’elle réclame comme lui revenant
en raison du changement. de souveraineté. Si les particuliers sont
atteints, ils ne le sont qu’accidentellement, a titre dérivé et secon-
daire. Le caractére différentiel, si essentiel pour la liquidation,
fait ici entiérement défaut.

Il suffit de le constater pour conclure que les faits relevés dans les
conclusions allemandes et soumis 4 la juridiction de la Cour, né
sont pas des faits de liquidation ou d’expropriation liquidatrice —
et ici, je me plais à m’associer à l’arrêt, lequel ne semble nulle part
leur reconnaître cette nature.

Tl suffit de le constater pour conclure ensuite que ces faits,
n'étant pas des faits de liquidation, ne peuvent être appréciés ni
qualifiés au moyen des dispositions du titre III et, partant, ne peu-
vent être reconnus ni comme conformes ou compatibles, ni comme
non conformes et incompatibles avec ces dispositions — et ici,
j'ai le regret de ne pas m'’associer à l’arrêt, lequel, au contraire,
semble partir de l’idée que cette opération logique — abstraction
faite de la notion de liquidation — serait admissible.

Or, sans entrer dans le détail de cette démonstration, je me per-
mets de ne pas m’y associer en raison des considérations d’ ordre
général suivantes :

a) L’applicabilité des articles 6 à 22 de la Convention ne me
paraît pas pouvoir être démontrée au moyen de la constatation de
l'incompatibilité de la loi polonaise, car, pour qualifier une mesure
d’incompatible, il faut précédemment admettre, ne serait-ce qu'in
petto, que ces articles sont applicables. Deux régimes parallèles
peuvent accuser des différences sans que celles-ci amènent la con-
clusion dans le sens de leur réciproque incompatibilité.

‘b) Lorsque l'arrêt s’exprime ainsi: «Si l’on tient compte du
92 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

contexte de la phrase [de l’article 6 de la Convention], il semble
raisonnable de penser que, se rappelant le régime de liquidation
institué par les Traités de paix de 1919, on a voulu exprimer l’idée
que, sous réserve des dispositions autorisant l’expropriation, le
traitement des biens, droits et intérêts allemands en Haute-Silésie
polonaise sera le traitement admis par le droit international com-
mun », — il est permis de n’y voir qu’une supposition, qui se heurte
à la deuxième phrase de l’article 6, lequel n’incorpore pas dans le
titre III le droit international commun et se contente de proscrire
les liquidations illicites.

c) Lorsque l’arrêt s’exprime ainsi : « Il est certain que l’expropria-
tion dans les cas et sous les conditions prévus aux articles 7 et
suivants est seule légitime ; en dehors de ces cas ou si ces conditions
font défaut, l’expropriation est illicite », il est permis de se demander
avec l’aide de quelle notion d’expropriation l’arrêt ici opère : est-ce
celle d’expropriation liquidatrice, ou celle d’expropriation sans
épithète, car ce fait n’est pas indifférent pour tirer, du passage cité,
des conclusions dont quelques-unes s’éloigneraient certainement
de l’article 6 de la Convention.

4) Lorsque l'arrêt, après avoir constaté que l’expropriation
admise dans le titre III est une dérogation aux règles généralement
appliquées en ce qui concerne le traitement des étrangers et au
principe du respect des droits acquis, ajoute ensuite : « Comme cette
dérogation a elle-même un caractère strictement exceptionnel,
il est permis d’en conclure qu'aucune autre dérogation n’est per-
mise », il semble ne pas tenir compte de ce que le droit concernant
le traitement des étrangers n’est pas incorporé au titre III et que
le principe même du respect des droits acquis — abstraction faite
de la dérogation admise dans le titre ITI — est proclamé dans un
autre titre — titre II — formant à lui seul un corps indépendant de
règles juridiques particulières, et renfermant une réserve expresse :
«sans préjudice des dispositions de l’article 256 du Traité de paix
de Versailles ».

e) Lorsqu’enfin l'arrêt constate que le titre III renferme certaines
prescriptions et formalités à conserver dans la procédure de liquida-
tion, je me permets de croire qu’on ne peut encore en déduire que
l'observation de ces formes ou des formes analogues soit, par ce fait
93 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

seul, prescrite dans d’autres domaines du commerce juridique inter-
national. N

4. — Passant enfin à la dernière partie de l’arrêt, consacrée, en
marge du titre III de la Convention de Genève, à l'examen des
divers titres juridiques d’ordre intérnational ou interne, sur lesquels
reposaient, soit la loi polonaise de 1920, soit les contrats conclus le
24 décembre 1919 par le Reich avec les Sociétés Oberschlesische
Stickstoffwerke et la Stickstoff-Treuhand Gesellschaft — examen
que je m'étais permis de considérer comme non pertinent et pas
impérieusement commandé dans l’espéce —, je me borne à exprimer
mon regret de ne pas pouvoir m’associer ni au résultat négatif de cet
examen par rapport à tous les titres invoqués par la Pologne, ni à
son résultat positif formulé au sujet des contrats de 1919.

(Signé) RosTWOROWSKI.
